Citation Nr: 1410983	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-00 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.  He died in August 2006.  The appellant claims as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO.  

In January 2012, the appellant testified before the undersigned Veterans Law Judge at a hearing held via videoconference technology.  A transcript of that hearing is of record.

The Board has previously remanded this matter several times for further development.  

In November 2013, the Board requested a medical opinion from a health care professional in the Veterans Health Administration (VHA).  The Board determined that such an opinion was necessary to address the medical questions raised by the case. 38 C.F.R. §20.901(a), (d).  

In December 2013, the VHA response was received, and in January 2014, the appellant was provided a copy of the VHA opinion and was allotted time for response.  

All development has been conducted accordingly and the case is ready to be decided on the merits.

The electronic record, to include Virtual VA and the Veterans Benefits Management System, has been reviewed.


FINDINGS OF FACT

1.  The Veteran died in August 2006 and the immediate result of accidental acute heroin intoxication.

2.  At the time of his death, service connection had been established for posttraumatic stress disorder (PTSD) (rated as 100 percent disabling since February 1993) and a fracture of the right fifth metacarpal (rated at a noncompensable level).

3. The Veteran's death is shown to be due to an accidental overdose caused by his longstanding heroin dependence that as likely as not was secondary to his service-connected PTSD.


CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the service-connected PTSD was manifested by an accidental overdose due to longstanding heroin addiction and contributed substantially or materially in producing the Veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  

However, as the Board is granting the only claim on appeal, for entitlement to service connection for the cause of the Veteran's death, further discussion of the VCAA is required at this time.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

The appellant contends that the cause of the Veteran's death (heroin overdose) was secondary or a symptom of a service-connected disability, namely, PTSD.  The Veteran's death certificate shows that he died in August 2006 and that the immediate cause of death was listed as accidental acute heroin intoxication.  

At the time of his death, service connection had been in effect for PTSD (rated as 100 percent disabling) and a right finger disability.  The Veteran had an extensive history of drug problems and treatment for PTSD and depressive problems.  

In general, dependency and indemnity compensation is available to a surviving spouse who can establish, among other things that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  

Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A service-connected disability is one that was incurred in or aggravated by active service; one that may be presumed to have been incurred or aggravated during such service; or, one that was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101 , 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  

The isolated and infrequent use of alcohol or drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of alcohol or drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  

Where alcohol or drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.  

However, it has been determined that the amendments do not preclude service connection under 38 C.F.R. § 3.310(a) of a substance abuse disability that is proximately due to or the result of a service-connected disease or injury.  See VAOPGCPREC 7-99 (June 9, 1999); see also Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  

In Allen v. Principi, it was indicated that claimants are only entitled to secondary service connection if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  

It was further stated that such benefit would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.  

In other words, as applicable regulations provide, service connection for the cause of the Veteran's death due to an accidental heroin overdose would only be warranted if such was secondary to or a symptom of a service-connected disability, namely PTSD, in this case.  

A careful review of the record shows that various medical opinions were sought to understand the relationship between the Veteran's heroin use and the service-connected PTSD.  The medical opinions were found not to be adequate.  Thus, the Board found it necessary to obtain a medical opinion as to whether the Veteran's heroin abuse was secondary or a symptom of his service-connected PTSD as the previous examiners had not fully addressed the question.  

The reviewing VHA physician provided a medical opinion based on a  review of the Veteran's records, to include his medical evidence and opinions of record.  He found that the Veteran's drug use was permanently aggravated by the symptoms attributed to his PTSD.  

Given the totality of the Veteran's record, and based on his medical expertise, the reviewing VHA physician opined that it was at least as likely as not that the Veteran's death due to acute heroin overdose was secondary to his service-connected PTSD in that it resulted from his longstanding heroin dependence that was permanently aggravated by his PTSD symptoms.  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the Veteran's death due an acute heroin overdose as likely as not was proximately due to or the result of the service-connected PTSD.    

In resolving all reasonable doubt in the Veteran's favor, service connection for cause of the Veteran's death is warranted.



ORDER

Service connection for cause of the Veteran's death is granted.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


